Citation Nr: 0840884	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial compensable evaluation for 
hearing loss.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (also claimed as irritable bowel syndrome).

4.  Entitlement to service connection for fibromyalgia (also 
claimed as polyarthralgias with fatigue and pains all 
joints).

5.  Entitlement to service connection for a palpable spleen.

6.  Entitlement to service connection for residuals of a left 
elbow fracture.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for sleep apnea.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971, January 2 to 7 1991, February 1991 to April 1991, 
September 1994 to October 1994, September 1997 to October 
1997, September 2001 to November 2001, and March 2003 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for hypertension and hearing loss and assigned each a 
noncompensable evaluation effective July 28, 2005 and denied 
the service connection claims.

The Board notes that the veteran, through his representative, 
in correspondence dated October 14, 2008, noted the veteran's 
withdrawal of his pending appeal; however, it was also noted 
that the veteran wished to file a new claim for an 
"undiagnosed illness" related to his service in the Gulf 
War and a new claim for depression and anxiety relating to 
service, and to reopen his claims for residuals of a left 
elbow fracture, left knee disability, and tinnitus.  
Accordingly, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1967 to March 1971, January 2 to 7 1991, February 1991 to 
April 1991, September 1994 to October 1994, September 1997 to 
October 1997, September 2001 to November 2001, and March 2003 
to December 2003.

2.  In October 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for 1) 
entitlement to an initial compensable evaluation for 
hypertension, 2) entitlement to an initial compensable 
evaluation  for hearing loss, 3) service connection for 
gastroesophageal reflux disease, 4) service connection for 
fibromyalgia, 5) service connection for palpable spleen, 6) 
service connection for residuals of a left elbow fracture, 7) 
service connection for tinnitus, 8) service connection for 
PTSD, 9) service connection for sleep apnea, and 10) whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a heart 
murmur. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In an October 9, 
2008 written statement, the appellant withdrew this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal for entitlement to an initial compensable 
evaluation for hypertension is dismissed.

The appeal for entitlement to an initial compensable 
evaluation for hearing loss is dismissed.

The appeal for entitlement to service connection for 
gastroesophageal reflux disease (also claimed as irritable 
bowel syndrome) is dismissed.

The appeal for entitlement to service connection for 
fibromyalgia (also claimed as polyarthralgias with fatigue 
and pain all joints) is dismissed.

The appeal for entitlement to service connection for a 
palpable spleen is dismissed.

The appeal for entitlement to service connection for 
residuals of a left elbow fracture is dismissed.

The appeal for entitlement to service connection for tinnitus 
is dismissed.

The appeal for entitlement to service connection for post-
traumatic stress disorder (PTSD) is dismissed.

The appeal for entitlement to service connection for sleep 
apnea is dismissed.

The appeal concerning whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a heart murmur is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


